Appeal by plaintiffs from an order of the 'Supreme Court, Queens County, dated March 3, 1969, which, upon reconsideration, denied their application for a general preference. Order modified, on the law and the facts and in the exercise of discretion, by striking therefrom the provision denying a general preference and by substituting therefor a provision granting such preference. As so modified, order affirmed, with $10 costs and disbursements to appellants. In our opinion, the injuries sustained by plaintiff Vogel may arguably support a verdict in excess of the Civil Court jurisdiction of $10,000. Hence, she is entitled to a general preference (see Cobb v. Herbsman, 26 A D 2d 781). Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.